Order entered December 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01058-CV

                                 LINDA SPROWL, Appellant

                                               V.

                  MERCEDES P. STILES AND SAFECO INC., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-03714

                                           ORDER
       By order dated November 15, 2018, we granted appellant an extension until November

30 to file her amended brief and instructed her to file it either in person or by mail because she

was having difficulty with the e-filing system. Before the Court is appellant’s December 3, 2018

second motion requesting additional time to file her amended brief. Appellant informs the Court

that she needs additional time because the “E-Filing system continues to be down.”            We

GRANT her motion and ORDER appellant to file, by December 14, 2018, her amended brief in

paper either in person or by mail. We caution appellant that further requests for extension will

be disfavored.


                                                      /s/   ADA BROWN
                                                            JUSTICE